WALTER M. ELSWICK, Judge.
It appears from the record of this claim, referred to this court by the state road commission, with recommendation for the payment of $28.10 which recommendation is supported by the approval of the attorney general, that on the 19th day of July 1939, a collision occurred on the Harrisville-Pullman road, about two miles from Harrisville, between state road truck trailer No. 330-56 and an automobile owned by claimant and operated by L. E. Miller. A three-inch board extended from the trailer on left side in the passway of claimant’s vehicle. As the two vehicles approached each other, claimant’s car collided with the board so extending and was damaged as follows:
The fender was badly damaged, and the horn, bumper and radiator were damaged. It appears that the operation of the trailer in such manner by the road commission employee we?. the cause of the collision. An itemized statement of the costs of making the repairs filed with the claim amounted to the sum of $28.10. The claim is one that should be paid. We therefore recommend an award of twenty-eight dollars and ten cents ($28.10).